Citation Nr: 0919614	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  07-17 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a chronic bilateral 
hip disorder.

2.  Entitlement to service connection for a chronic low and 
mid-back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2001 to February 
2004. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The Veteran testified before the undersigned Veterans Law 
Judge in June 2008.  A transcript of the hearing is of 
record.  This case was previously before the Board in October 
2008, when the claims were remanded for further development.  
They are now ready for appellate review.


FINDINGS OF FACT

1.  A chronic bilateral hip disorder was not shown during 
service, or diagnosed for over four years thereafter; a 
bilateral hip disorder is unrelated to active service. 

2.  In-service treatment for a muscle strain of the mid-back 
is shown to be acute and transitory and resolved without 
chronic residuals.   

3.  A chronic low or mid-back disorder was not diagnosed for 
over four years following separation from service and is not 
causally related to active service.


CONCLUSIONS OF LAW

1.  A chronic bilateral hip disorder was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1111, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159 (as amended), 3.303 (2008).

2.  A chronic low and mid-back disorder was not incurred in 
or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1111, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159 (as amended), 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to each claim.  

In considering in-service incurrence, the Board initially 
notes that the service treatment records fail to demonstrate 
any complaints or treatment referable to a bilateral hip 
disorder.  With respect to the back, he sought treatment for 
pain in his mid-back in November 2003.  At that time, he was 
diagnosed with muscle strain. 

Although there is no separation examination of record, the 
Board notes that the Veteran did not seek further treatment 
for his back, throughout the rest of his active duty service.  
Thus, following his treatment in November 2003, he spent the 
last four months in service, without complaints regarding his 
back.  Therefore, it appears that his back complaints were 
acute and transitory in nature.  As such, the evidence does 
not show chronic hip or back disorders in service.

However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service. See 38 C.F.R. § 3.303(d).  Nevertheless, a review of 
the post-service evidence does not support the conclusion 
that any current disorders are causally related to active 
service for the reasons discussed below.

The post-service evidence does not reflect complaints or 
treatment for hip or back pain until November 2004, over nine 
months following the Veteran's separation from service.  At 
that time, complaints of hip pain were only made with respect 
to his right hip and upper back.  Bilateral hip and low back 
pain were not reported until November 2005, a full year 
later.  Although complaints of hip and low back pain 
continued to be made, bilateral hip and low/mid-back 
disorders were not formally diagnosed until a June 2008 
private treatment note. In fact, a December 2006 hip X-ray 
and November 2005 and February 2006 back X-rays were normal. 

As such, although complaints of pain were raised following 
service with respect to the right hip and upper back (nine 
months), and left hip and low back (two years), no diagnoses 
were made for over four years.  In this case, the Board 
emphasizes the gap of time between discharge from active duty 
service and initial reported symptoms related.  

In this regard, the Board notes that evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim. See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Furthermore, when he sought to establish 
care in November 2004, he did not report that his pain was 
related to service but rather, attributed to an event of 
several weeks' duration.  

The Board has additionally considered the Veteran's 
statements and testimony that his back and hip disorders 
began while he was in active duty.  The Board acknowledges 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Specifically, at his hearing the Veteran asserted that 
marching with weight on his back caused his back and hip 
pain.  He acknowledged at the December 2008 VA examination 
that he did not seek treatment for his hips until after 
service but related that his back pain was initially treated 
in service, and had continued since separation from service, 
becoming worse over time.  He indicated that the pain was 
located in the mid and low back area.  He additionally 
attributed his hip and back pain to service at his June 2008 
BVA hearing. 

The Board has weighed the statements of the Veteran against 
the absence of documented pathology for almost two years 
following active duty discharge and finds his more current 
recollections as to symptoms experienced in the distance 
past, made in connection with a claim for benefits as less 
probative.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.  

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and active duty 
service.  Notably, in December 2006, he underwent a VA 
examination for purposes of evaluating his bilateral hip and 
back disorders.  The diagnoses were chronic mid-back pain 
likely secondary to myofascial pain syndrome, left hip pain 
likely secondary to a sprain/strain, and normal right hip; 
however, no opinion was rendered as to etiology.

In May 2007, after reviewing his December 2006 report, the VA 
examiner opined that the Veteran's "current hip . . . 
condition [is] not at least as likely as not a result of his 
military service."  With respect to the back complaints, the 
examiner similarly found that "his current . . . low back 
condition [is] not at least as likely as not a result of his 
military service."  The examiner reviewed the Veteran's 
history, physical examination and imaging studies, and 
stressed that the pain in the hips and low back started after 
he was discharged from active duty.

In December 2008, the Veteran underwent another examination 
to evaluate his hip and back complaints.  After a review of 
the file and a complete examination, including additional 
diagnostic testing, the clinical findings included lobulated 
lytic-appearing lesion in the left and right 
anterior/inferior iliac spine, no fracture or dislocation, 
normal bilateral hip joints, degenerative changes in the 
sacroiliac joint.  

The examiner opined that the mid and low back, as well as the 
bilateral hip disorders, were "less likely a direct or 
proximal result of his military service."  The examiner 
emphasized that the Veteran was only treated one time for 
mid-back pain and there was no other treatment documented in 
the claims file.  The examiner also noted that pain in the 
back and hip started after discharge from service.

These opinions were provided following an examination and 
were accompanied by a rationale consistent with the evidence 
of record.  As such, they are found to be highly probative.  
Moreover, no other competent evidence in the claims folder 
refutes these opinions.  Therefore, the Board finds that the 
evidence does not support a grant of service connection on 
the basis of medical nexus.

Further, the Board has considered whether presumptive service 
connection for chronic disease is warranted.  Under 38 C.F.R. 
§ 3.309(a), arthritis is regarded as a chronic disease.  
However, for the presumption to apply, such disease must 
become manifest to a degree of 10 percent or more within 1 
year from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  As the evidence of record fails to establish 
any clinical manifestations of arthritis within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied, with respect to either the Veteran's hips or back.  

The Board has also considered his statements and sworn 
testimony.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant. See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  However, 
hip and back pathology is not the type of manifestations that 
a lay person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, No. 06-0164 
(March 3, 2009).

Such competent evidence has been provided by the medical 
personnel who have examined and/or treated the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file. The Board attaches greater 
probative weight to the clinical findings than to his 
statements. See Cartright, 2 Vet. App. at 25.  In sum, after 
a careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeals are denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April 2006 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in April 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  Therefore, adequate notice 
was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained VA 
outpatient treatment records.  Further, he submitted private 
treatment records. He was also provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge in June 2008.  

Next, specific VA medical opinions pertinent to the issues on 
appeal were obtained in May 2007 and December 2008. 
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a chronic bilateral hip disorder is 
denied.

Service connection for a chronic low and mid-back disorder is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


